Citation Nr: 1221581	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected left knee anterior cruciate ligament (ACL) reconstruction.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was ultimately transferred to the RO in Winston-Salem, North Carolina.  The Board remanded the claim for additional development in June 2011 and March 2012.  

The Veteran testified at a hearing before the RO in January 2010 and at a travel board hearing before the undersigned Veterans Law Judge in October 2011.  Transcripts of these hearings are associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection (to include on a secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in April 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, lay evidence, and hearing testimony.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a travel board hearing and scheduling the Veteran for a VA examination to determine if his hypertension was aggravated by his service-connected left knee ACL reconstruction.  In response, the RO/AMC scheduled the Veteran for an October 2011 travel board hearing at the RO in Winston-Salem, North Carolina.  The RO/AMC also scheduled the Veteran for a March 2012 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his hypertension is due to his service-connected left knee ACL reconstruction.  Specifically, he alleges that the hypertension is related to the medication that he was prescribed for his left knee disability.     

The Veteran's blood pressure at his August 1995 service enlistment examination measured 112/78.  The Veteran's blood pressure at his April 2000 service separation examination measured 131/80.  All other service treatment records are negative for any high blood pressure readings, as well as for any complaints, diagnosis, or treatment of hypertension.  

Post-service VA medical records dated from September 2007 to December 2009 reveal that the Veteran was periodically seen for his hypertension and that he was taking medication to control his blood pressure.  His blood pressure measured 126/92 on September 2007, 133/96 on November 2007, 131/91 on January 2008, 124/85 on May 2008, 132/82 on September 2008, 127/85 on December 2008, 127/89 on June 2009, and 114/77 on December 2009.

At an April 2008 VA hypertension examination, the Veteran reported that his hypertension began in November 2007 when the Percocet he was taking for his left knee disability was stopped for failure to keep the drug contract.  The examiner reviewed all the blood pressure readings that had been taken at the VA medical center and noted that the Veteran had developed hypertension while he was still taking Percocet.  He also pointed out that after November 2007, the Veteran started taking Neurontin and Maxide to treat his hypertension.  Examination revealed that the Veteran weighed 238 pounds, which was a 20 percent increase compared to the baseline weight.  His blood pressure readings were recorded as 132/86, 132/92, and 139/86.  The Veteran was diagnosed with essential hypertension that had its onset in 2007.  The examiner opined that the Veteran's hypertension was not related to the medication that was prescribed for his service-connected left knee disability.  Due to the Veteran's failure to keep the drug contract, his Percocet medication was discontinued, and he instead started his Neurontin.  The examiner explained that the Veteran actually developed hypertension in September 2007 before the Percocet was discontinued.  He also found that the Veteran's hypertension was not due to the starting of Gabapentin medication because he had developed hypertension before he started his Gabapentin medication.  The examiner opined that the Veteran's development of hypertension was caused by a 102 pound weight gain, as his weight was recorded as 147 pounds in March 2004 and 249 pounds in March 2008.     

The Veteran testified before a Decision Review Officer in January 2010 and at a travel board hearing before the Board in October 2011.  Testimony revealed, in pertinent part, that the medication for the Veteran's left knee condition and the medication that he took to help him sleep caused him to gain weight because he was eating at night.  The Veteran testified that he could not exercise due to the weight gain and that he developed hypertension as a result.  He reported that he currently had essential hypertension that he was controlling with medication and watching his diet.  He stated that he began gaining weight in 2005.  He maintained that when he was taken off his pain medication for his left knee condition, he began gaining weight because his pain level increased, which prevented him from performing many physical activities.  He indicated that as he gained weight, his blood pressure also increased.  The Veteran testified that since he was put back on pain medication, his blood pressure became more stabilized.  

On VA examination in March 2012, the Veteran's hypertension was noted to have been diagnosed on September 28, 2007, when his blood pressure was 130/100.  The Veteran was started on blood pressure medication in September 2007, and the examiner found that the Veteran's blood pressure readings had been stable since he had been on treatment.  Examination revealed that the Veteran's blood pressure readings were 128/84, 131/85, and 124/85.  The examiner reviewed the entire claims file and found that the current severity of the Veteran's hypertension was not greater than his baseline level of severity.  The examiner therefore opined that it was less likely as not that the Veteran's current hypertension was aggravated by his left knee disability.  She explained that the Veteran was diagnosed with hypertension on September 28, 2007, before his Oxycodone with aceta medication was discontinued.  His baseline blood pressure readings in 2001 were 145/81 and 130/82.  The Veteran's blood pressure reading on September 28, 2007, when he was started on blood pressure medication, was 130/100.  On January 7, 2008, the Veteran's blood pressure reading was 131/91, and his prescription was increased.  The examiner asserted that medications for treatment of blood pressure were started at the lowest appropriate dose and then adjusted in the normal course of treatment.  After starting therapy, the Veteran needed only minimal adjustment of his medication.  The examiner found that the Veteran's blood pressure readings had been stable since January 2008, and his current blood pressure reading was 124/85.  The examiner noted that the Veteran was currently taking the same medication that he had been prescribed since January 2008.  She also observed that the Veteran was started on Gabapentin after his Oxycodone was discontinued.  She concluded that the medication changes did not cause or aggravate the Veteran's hypertension because his hypertension had been stable and controlled since the medication changes.          

With regard to service connection for hypertension on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  In addition, hypertension was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his January 2010 and October 2011 hearings and at his April 2008 VA examination, the Veteran did not assert that he had hypertension during his period of service and instead reported that he was first diagnosed with hypertension in 2007 (about 7 years after his discharge from service). 

The Board also notes that the Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service.  

With regard to service connection for hypertension on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that his hypertension was due to or aggravated by his left knee ACL reconstruction.  However, the April 2008 and March 2012 VA examiners reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's hypertension was caused by his left knee disability, and that it was less likely than not that the Veteran's hypertension had been aggravated by his left knee disability.  Specifically, the April 2008 examiner explained that the Veteran developed hypertension before his Percocet was discontinued and before he was started on his Gabapentin.  He concluded that the Veteran's hypertension was due to a weight gain.  The March 2012 examiner explained that the current severity of the Veteran's hypertension was not greater than his baseline level of severity and that the Veteran's hypertension had been stable and controlled since his medication changes.  For these reasons, the April 2008 opinion by the April 2008 VA examiner and the March 2012 opinion by the March 2012 VA examiner are afforded great probative value.  

Furthermore, while the Veteran contends that his hypertension is related to his service-connected left knee ACL reconstruction, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as hypertension require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion regarding the etiology of his current hypertension is not competent medical evidence.  

For these reasons, the opinions by the April 2008 examiner and March 2012 examiner (which were accompanied by detailed supporting rationale) are of greater probative value than the Veteran's lay contentions regarding the etiology of his hypertension.  Accordingly, service connection for the Veteran's hypertension on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2011).  

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability.  Accordingly, service connection for hypertension is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected left knee ACL reconstruction, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


